            Case 3:20-cv-01035-SI    Document 233   Filed 09/10/21   Page 1 of 4




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; MATHIEU LEWIS-ROLLAND;                PLAINTIFFS AND FEDERAL
KAT MAHONEY; SERGIO OLMOS;                    DEFENDANTS’ JOINT RULE 26(f) CASE
JOHN RUDOFF; ALEX MILAN TRACY;                MANAGEMENT PROPOSAL
TUCK WOODSTOCK; JUSTIN YAU; and
those similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.


PAGE 1        PLAINTIFFS AND FEDERAL DEFENDANTS’ JOINT RULE 26(f) CASE
              MANAGEMENT PROPOSAL
           Case 3:20-cv-01035-SI        Document 233        Filed 09/10/21     Page 2 of 4




          Counsel for Plaintiffs Index Newspapers LLC, Doug Brown, Brian Conley, Mathieu

Lewis-Rolland, Kat Mahoney, Sergio Olmos, John Rudoff, Alex Milan Tracy, Tuck Woodstock,

and Justin Yau, and Defendants U.S. Department of Homeland Security and U.S. Marshals

Service, conducted an initial discovery conference under Fed. R. Civ. P. 26(f) and Local Rule 26-

1 on July 8, 2021. After conferring, the parties agree upon the following discovery plan in this

case:

          1.    Initial Disclosures: The parties will exchange initial disclosures within 30 days of

filing this report, or within such time as to which the parties may thereafter agree.

          2.    Anticipated Discovery: The parties disagree about the scope of anticipated

discovery in this case.

                a. The parties anticipate discovery into Federal Defendants’ policies, procedures,

                protocols, training, and tactics related to journalists and legal observers during

                public-order policing events.

                b.   Plaintiffs anticipate discovery into incidents and events described in

                Plaintiffs’ complaint and declarations. Federal Defendants disagree that discovery

                in this purely prospective lawsuit against DHS and USMS should include

                discovery into past alleged tortious misconduct by individual law enforcement

                officers not parties to this case.

          3.    Timing of Discovery: The parties disagree about the length of the discovery

period.

                a. Plaintiffs propose that discovery close a year after entry of a scheduling order.

                Plaintiffs anticipate that motions practice will be required to resolve the parties’

                disputes about the proper scope of discovery and have already met and conferred

                with the Federal Defendants about one motion to compel deposition testimony.

                Because of the additional time required to resolve such disputes, Plaintiffs request

                a discovery period of one year.


PAGE 2         PLAINTIFFS AND FEDERAL DEFENDANTS’ JOINT RULE 26(f) CASE
               MANAGEMENT PROPOSAL
         Case 3:20-cv-01035-SI         Document 233        Filed 09/10/21     Page 3 of 4




               b. The Federal Defendants propose that discovery close six months after the

               entry of a scheduling order. Federal Defendants believe that six months of

               discovery is adequate for the claims against the Federal Defendants, which seek

               purely prospective relief only against DHS and USMS and for which little fact

               discovery is necessary or appropriate.

       4.      Treatment of Electronically Stored Information: The parties have discussed the

existence of electronically stored information (ESI) in this matter. The parties will conduct

electronic discovery according to the terms of the Federal Rules of Civil Procedure and the Local
Rules. The parties have agreed to preserve ESI concerning the topics described in Paragraph 2

above located on any device in the possession, custody, or control of any party. The parties

further agree to confer and agree on reasonable format for production of ESI.

       5.      Privilege Claims: As of the date of this report, the parties do not foresee any

unusual issues of privilege or protection of trial preparation materials. The parties do not

anticipate the need for any special procedures regarding the clawing back of privileged material

inadvertently produced in discovery.

       6.      Protective Order: Plaintiffs and Federal Defendants have stipulated to a

protective order, entered by the Court at Dkt. 131.

       7.      Limitations on Discovery: As of the date of this report, the parties do not

anticipate seeking any changes to the limitations on discovery imposed by the Federal Rules of

Civil Procedure or the Local Rules.




PAGE 3      PLAINTIFFS AND FEDERAL DEFENDANTS’ JOINT RULE 26(f) CASE
            MANAGEMENT PROPOSAL
         Case 3:20-cv-01035-SI   Document 233     Filed 09/10/21    Page 4 of 4




Dated: September 10, 2021                 Respectfully submitted,


                                      By: /s/ Matthew Borden
                                          Matthew Borden, pro hac vice
                                          J. Noah Hagey, pro hac vice
                                          Athul K. Acharya, OSB No. 152436
                                          Gunnar K. Martz, pro hac vice
                                          BRAUNHAGEY & BORDEN LLP


                                          Kelly K. Simon, OSB No. 154213
                                          ACLU FOUNDATION OF OREGON

                                      Attorneys for Plaintiffs

                                      By: /s/ Jordan L. Von Bokern_______
                                          Jordan L. Von Bokern
                                          U.S. Department of Justice

                                      Attorney for Federal Defendants




PAGE 4     PLAINTIFFS AND FEDERAL DEFENDANTS’ JOINT RULE 26(f) CASE
           MANAGEMENT PROPOSAL
